DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s Amendment filed on 03/03/2022 is acknowledged.  The amendment includes the amending of claims 1-5, 13-18, and 22 and the amending of the specification.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 03/03/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 11/08/2021 have been overcome by applicant’s amendment received on 03/03/2022.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

8.	Claims 1-3, 5-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Celauro et al. (Article entitled “eDiscovery Compliance Search”, dated 30 May 2017), in view of Gokhale (U.S. PGPUB 2013/0173536).
9.	Regarding claims 1, and 15, Celauro teaches a system and method comprising:
A)  a networked storage system comprising computer hardware configured to: receive a request to create a case manager client (Pages 8 and 38);
B)  wherein the request to create a case manager client comprises one or more case definitions (Page 38);
C)  wherein the one or more case definitions comprise at least one or more criteria (Page 38);
D)  identify first set of case data stored on a first storage device that satisfy the one or more criteria of the one or more case definitions (Pages 38 and 40);
E)  wherein the first storage device comprises the first set of case data (Pages 38 and 40);
F)  identify second set of case data stored on a second storage device that satisfy the one or more criteria of the one or more case definitions (Pages 38 and 40);
G)  wherein the second storage device comprises the second set of case data (Pages 38 and 40);
H)  create the case manager client (Pages 8 and 38);
I)  wherein the case manager client comprises a case manager agent (Pages 38 and 40);
J)  wherein the case manager client is capable of being associated with a storage policy, wherein the storage policy comprises a collection of preferences of settings for performing data protection operations on data assigned to the storage policy, wherein the data assigned to the storage policy comprises the first and second case index databases (Pages 8 and 38);

R)  execute the query in the first case index database (Pages 6, 9, 12, 15, and 38); and
S)  display results of the query (Pages 12, 15, and 38).
	The examiner notes that Celauro teaches “a networked storage system comprising computer hardware configured to: receive a request to create a case manager client” as “Create a case using Case Manager to identify custodians, data types, and keywords to preserve data by copying relevant case items to a separate physical location” (Page 8) and “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38).  The examiner further notes that the creation of a specific case via the case manager program entails the creation of a “case manager client”.  The examiner further notes that Celauro teaches “wherein the request to create a case manager client comprises one or more case definitions” as “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38).  The examiner further notes that the creation of a specific case entails the defining of several criteria (via user input) pertaining to the case to be created.  The examiner further notes that Celauro teaches “wherein the one or more case definitions comprise at least one or more criteria” as “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38).  The examiner further notes that the creation of a specific case entails the defining of several criteria (via user input) pertaining to the case to be created.  The examiner further notes that Celauro teaches “identify first set of case data stored on a first storage device that satisfy the one or more criteria of the one or more case definitions” as “Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Celauro teaches “wherein the first storage device comprises the first set of case data” as “Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Custodian data sources including Email, desktop/laptops owned by the custodian, journal hold Email, and additional file servers can be added” (Page 38) and “Data sources define what source locations custodian data will be searched in. Custodian sources includes desktops and laptops owned by the custodian, Email messages, and journaled Email messages. Additionally, file servers can be included as a data source, but the data from this source is not tied to a specific custodian. When defining file server data sources, only items that meet the filter criteria are preserved as part of the case” (Page 40).  The examiner further notes that the identification of custodian data at remote storage devices (such as a laptop) and/or a file server (as a data source) entails such storage devices storing custodian data (i.e. case data).  The examiner further notes that Celauro teaches “identify second set of case data stored on a second storage device that satisfy the one or more criteria of the one or more case definitions” as “Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Custodian data sources including Email, desktop/laptops owned by the custodian, journal hold Email, and additional file servers can be added” (Page 38) and “Data Celauro teaches “wherein the second storage device comprises the second set of case data” as “Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Custodian data sources including Email, desktop/laptops owned by the custodian, journal hold Email, and additional file servers can be added” (Page 38) and “Data sources define what source locations custodian data will be searched in. Custodian sources includes desktops and laptops owned by the custodian, Email messages, and journaled Email messages. Additionally, file servers can be included as a data source, but the data from this source is not tied to a specific custodian. When defining file server data sources, only items that meet the filter criteria are preserved as part of the case” (Page 40).  The examiner further notes that the identification of custodian data at remote storage devices (such as a laptop) and/or a file server (as a data source) entails such storage devices storing custodian data (i.e. case data).  Specifically, because multiple custodians can be inputted during the defining process of a case, then as a result, case data for a second custodian stored at a respective remote storage location would teach the claimed second set of case data.  The examiner further notes that Celauro teaches “create the case manager client” as “Create a case using Case Manager to identify custodians, data types, and keywords to preserve data by copying relevant case items to a separate physical location” (Page 8) and “Creating a Case Using Case Celauro teaches “wherein the case manager client comprises a case manager agent” as “Create a case using Case Manager to identify custodians, data types, and keywords to preserve data by copying relevant case items to a separate physical location” (Page 8) and “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38).  The examiner further notes that the claimed “case manager agent” is not defined in the claims and is interpreted in the broadest reasonable interpretation as simply case manager software.  Thus, the screenshot shown in Celauro clearly shows a “case manager agent” that manipulated by a user.  The examiner further notes that Celauro teaches “wherein the case manager client is capable of being associated with a storage policy, wherein the storage policy comprises a collection of preferences of settings for performing data protection operations on data assigned to the storage policy, wherein the data assigned to the storage policy comprises the first and second case index databases” as “Create a case using Case Manager to identify custodians, data types, and keywords to preserve data by copying relevant case items to a separate physical location” (Page 8) and “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38).  The examiner further notes that due to the diction of “capable of”, the aforementioned limitation is interpreted as being an intended use type of limitation.  Thus, the case manager of Celauro (which details a software product of the assignee of the instant application) is capable of being associated with a storage policy as it directed towards data preservation via storage at a separate location.  The examiner further notes that Celauro teaches “receive, at the case manager agent, a query” as “The Commvault Compliance Search interface is a web based tool used to conduct searches, review items, export data, and place items into legal holds. It is also used to create and manage Case Manager policies.” (Page 12), “Basic searches require no advanced query building knowledge. A quick search returns results within milliseconds, depending on the scope of the search. Refinements on data types, file types, custodians, and additional metadata.  Basic searches can be conducted by entering the criteria and clicking Search. Results display in the center window. Selecting an item in the search results will display detailed content in the right window. Multiple searches are conducted by clicking the Search tab. Note that multiple searches appear as separate navigation tabs at the top of the window” (Page 15), and “Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted” (Page 38).  The examiner further notes that it is clear that searches can be conducted in the commvault (which is the assignee of the instant application) interface.  Indeed, the screenshot shown in Page 38 depicts a search tab (next to “close” and “run job”).  The examiner further notes that Celauro teaches “execute the query in the first case index database” as “Content indexing is required to conduct full content searches for Email messages and files. In some environments content indexing is an ongoing process. This allows investigations to be conducted with minimal communication with IT teams, although it is still critical to check with Commvault administrators to ensure all indexing operations are up-to-date based on the scope of the investigation. Content indexes can exist for the entire retention time of the data or indexes can be pruned prior to data exceeding retention. Any indexable data that exists in a Commvault environment can retroactively be content indexed. It is always important to establish the data types, custodians, and date ranges to ensure all required data is preserved and content indexed” (Page 6), “Any indexable job in Commvault storage can be retroactively indexed. This is useful when conducting investigation that require searches on older data. Depending on the capacity of the index engine, content indexes may not be able to be retained if the data is being retained. For example, an investigation requiring searches on data that is five years old is required. The retention on the data is seven years but the content index retention is only set to three years. The Commvault administrator can re-pick the five-year-old jobs Celauro teaches “display results of the query” as “The Commvault Compliance Search interface is a web based tool used to conduct searches, review items, export data, and place items into legal holds. It is also used to create and manage Case Manager policies.” (Page 12), “Basic searches require no advanced query building knowledge. A quick search returns results within milliseconds, depending on the scope of the search. Refinements on data types, file types, custodians, and additional metadata.  Basic searches can be conducted by entering the criteria and clicking Search. Results display in the center window. Selecting an item in the search results will display detailed content in the right window. Multiple searches are conducted by clicking the Search tab. Note that multiple searches appear as separate navigation tabs at the top of the window” (Page 15), and “Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted” (Page 38).  The examiner further notes that it is clear that searches can be conducted in the commvault (which is the assignee of the instant application) interface.  Indeed, the 
	Celauro does not explicitly teach:
I)  a first case index database, and a second case index database;
K)  copy a first set of index items associated with the first set of case data to the first case index database;
L)  wherein an index item comprises a visual representation of a corresponding data object and indicates where the corresponding data object is stored within the first storage device;
M)  wherein the first set of index items associated with the first set of case data are stored in one or more index databases in a secondary storage subsystem;
N)  copy a second set of index items associated with the second set of case data to the second case index database;
O)  wherein an index item comprises a visual representation of a corresponding data object and indicates where the corresponding data object is stored within the first storage device;
P)  wherein the second set of index items associated with the second set of case data are stored in the one or more index databases in the secondary storage subsystem.
	Gokhale, however, teaches “a first case index database, and a second case index database” as “The index server 320 indexes data for one or more media agents 390. Each index server 310 may contain index data only for the media agent(s) 390 served by that index server 320 or each index server 320 might contain the same index data. In the latter case, the index replication component 330 copies the index data from each index server 320 to other index servers so that certain index servers have the same index data. This makes the index data available at many different locations so that requests can be distributed to lessen the load on any particular index server” (Paragraph 50), “copy a first set of index items associated with the first set of case data to the first case index database” as “The index server 320 indexes data for one or more media agents 390. Each index server 310 may contain index data only for the media agent(s) 390 served by that index server 320 or each index server 320 might contain the same index data. In the latter case, the index replication component 330 “wherein an index item comprises a visual representation of a corresponding data object and indicates where the corresponding data object is stored within the first storage device” as “Secondary copies may be indexed so users can browse and restore the data at another point in time. After certain primary copy data is backed up, a pointer or other location indicia such as a stub may be placed in the primary copy to indicate the current location of that data. One process for creating a content index and classifying data is described in U.S. patent application Ser. No. 11/564,180 (Attorney Docket No. 60692-8029US2), which is incorporated herein by reference” (Paragraph 7), “A schedule policy may specify when to perform storage operations and how often and may specify performing certain storage operations on sub-clients of data and how to treat those sub-clients. A sub-client may represent static or dynamic associations of portions of data of a volume and are typically mutually exclusive. Thus, a portion of data may be given a label and the association is stored as a static entity in an index, database, or other storage location used by the system” (Paragraph 27), and “Content agent 315 may be generally used to obtain or filter data relating to content of the data moving from memory 302 to mass storage 318. For example, content agent 315 may read data payload information and generate metadata based on the operation for storage in metabase 314 and may include a pointer to the data item in mass storage 318. The pointer information may optionally be stored in an index” (Paragraph 79 of 11/564180), “wherein the first set of index items associated with the first set of case data are stored in one or more index databases in a secondary storage subsystem” as “The index server 320 indexes data for one or more media agents 390. Each index server 310 may contain index data only for the media agent(s) 390 served by that index server 320 or each index server 320 might contain the same index data. In the latter case, the index replication component 330 copies the index data from each index server 320 to other index servers so that certain index servers have the same index data. This makes the index data available at many different locations so that requests can be distributed to “copy a second set of index items associated with the second set of case data to the second case index database” as “The index server 320 indexes data for one or more media agents 390. Each index server 310 may contain index data only for the media agent(s) 390 served by that index server 320 or each index server 320 might contain the same index data. In the latter case, the index replication component 330 copies the index data from each index server 320 to other index servers so that certain index servers have the same index data. This makes the index data available at many different locations so that requests can be distributed to lessen the load on any particular index server” (Paragraph 50), “wherein an index item comprises a visual representation of a corresponding data object and indicates where the corresponding data object is stored within the first storage device” as “Secondary copies may be indexed so users can browse and restore the data at another point in time. After certain primary copy data is backed up, a pointer or other location indicia such as a stub may be placed in the primary copy to indicate the current location of that data. One process for creating a content index and classifying data is described in U.S. patent application Ser. No. 11/564,180 (Attorney Docket No. 60692-8029US2), which is incorporated herein by reference” (Paragraph 7), “A schedule policy may specify when to perform storage operations and how often and may specify performing certain storage operations on sub-clients of data and how to treat those sub-clients. A sub-client may represent static or dynamic associations of portions of data of a volume and are typically mutually exclusive. Thus, a portion of data may be given a label and the association is stored as a static entity in an index, database, or other storage location used by the system” (Paragraph 27), and “Content agent 315 may be generally used to obtain or filter data relating to content of the data moving from memory 302 to mass storage 318. For example, content agent 315 may read data payload information and generate metadata based on the operation for storage in metabase 314 and may include a pointer to the data item in mass storage 318. The pointer information may optionally be stored in an index” (Paragraph 79 of 11/564180), and “wherein the second set of index items associated with the case data are stored in one or more index databases in the secondary storage subsystem” as “The index server 320 indexes data for one or 
The examiner further notes that the instant specification is utterly devoid of what a “visual representation” constitutes (rather, it merely mentions it without defining it).  Thus, stored “labels” in an index teach the aforementioned visual representation in the broadest reasonable interpretation.  Additionally, Gokhale clearly teaches the concept of copying index data of media agent(s) onto index server(s) (i.e. index database(s)).  Such data can clearly be the case data of Celauro (which is also from Commvault).  Moreover, such index server(s) are clearly stored on the undefined secondary storage subsystems.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

	Regarding claims 2 and 16, Celauro does not explicitly teach a system and method comprising:
A)  wherein the networked storage system comprising computer hardware is further configured to: receive, at a media agent associated with a first secondary storage device, a request to restore at least one data object to the case manager client; and 
B)  transmit the at least one data object to the case manager client.
	Gokhale, however, teaches “wherein the networked storage system comprising computer hardware is further configured to: receive, at a media agent associated with a first secondary storage device, a request to restore at least one data object to the case manager client” as “Secondary copies may be indexed so users can browse and restore the data at another point in time” (Paragraph 7), “If a “transmit the at least one data object to the case manager client” as “Secondary copies may be indexed so users can browse and restore the data at another point in time” (Paragraph 7), “If a client computer 185 has two or more types of data, one data agent 195 may be required for each data type to copy, archive, migrate, and restore the client computer 185 data” (Paragraph 33), and “under the federated data storage system of FIG. 1, the system may request, under the process of FIG. 4, the location of a document stored within the data storage system. After the index server responds to the request by identifying one or more documents that satisfy the request, the data storage system may then restore the one or more documents. This restoration may be to a computer different from the original client computer that initiated the request” (Paragraph 60).
	The examiner further notes that the secondary reference of Gokhale clearly teaches restoring data and subsequently transmitting such restored data.  The combination would result in restoring the case data and transmitting such restored case data to the case manager of Celauro.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

	Regarding claims 3 and 17, Celauro further teaches a system and method comprising:

	The examiner notes that Celauro teaches “wherein the networked storage system comprising computer hardware is further configured to: receive, at the case manager client, the at least one data object” as “The Commvault Compliance Search interface is a web based tool used to conduct searches, review items, export data, and place items into legal holds. It is also used to create and manage Case Manager policies.” (Page 12), “Basic searches require no advanced query building knowledge. A quick search returns results within milliseconds, depending on the scope of the search. Refinements on data types, file types, custodians, and additional metadata.  Basic searches can be conducted by entering the criteria and clicking Search. Results display in the center window. Selecting an item in the search results will display detailed content in the right window. Multiple searches are conducted by clicking the Search tab. Note that multiple searches appear as separate navigation tabs at the top of the window” (Page 15), “Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted” (Page 38), and “Creating a case defines what criteria is used to collect and preserve case items. The process of collecting the items must be scheduled. Schedules can be set to run daily or weekly at a specific time. If the case is configured to use a storage policy to physically copy items, each time the job runs, relevant items are physically copied to a separate storage location. This process can take some time depending on how many items match the search criteria. It is important to coordinate case schedules with Commvault administrators to determine the best schedule frequency and time to run Case Manager jobs” (Page 45).  The examiner further notes that the collection of items via the case manager teaches the claimed receiving.  Alternatively, it is clear that searches can be conducted in the commvault interface.  Indeed, the screenshot shown in Page 38 depicts a search tab (next to “close” and “run job”).  Such searches will clearly return search results.   
	Celauro does not explicitly teach:
B)  update the first case index database based on the at least one data object.
Gokhale, however, teaches “update the first case index database based on the at least one data object” as “any data moved by the data agents may be tracked within the system by updating indexes associated appropriate storage managers or media agents” (Paragraph 35).
	The examiner further notes that the secondary reference of Gokhale (which is also from the assignee of the instant application (namely Commvault)) clearly teaches the concept of updating an index after data has been moved.  The combination would result in the index data of Celauro (which is also from Commvault) to also update after data has been moved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

	Regarding claim 5, Celauro further teaches a system comprising:
A)  wherein the request to create a case manager client comprises a location within the networked storage system where the case manager client is to reside (Pages 8 and 38).
	The examiner notes that Celauro teaches “wherein the request to create a case manager client comprises a location within the networked storage system where the case manager client is to reside” as “Create a case using Case Manager to identify custodians, data types, and keywords to preserve data by copying relevant case items to a separate physical location” (Page 8) and “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38).  The examiner further notes that the screenshot shown on Page 38 clearly depicts a networked environment including a created case manager with a location specified via the URL (which teaches the claimed “location” in the broadest reasonable interpretation).  

Regarding claim 6, Celauro does not explicitly teach a system comprising:

	Gokhale, however, teaches “wherein the one or more index databases are stored on an index server dedicated to store only indexing information” as “The index server 320 indexes data for one or more media agents 390. Each index server 310 may contain index data only for the media agent(s) 390 served by that index server 320 or each index server 320 might contain the same index data” (Paragraph 50).
	The examiner further notes that the secondary reference of Gokhale (which is also from the assignee of the instant application (namely Commvault)) clearly teaches the concept of an index server that stores only indexing information.  The combination would result in the index data of Celauro (which is also from Commvault) to be stored on an index server dedicated to store only index data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

Regarding claim 7, Celauro does not explicitly teach a system comprising:
A)  wherein the one or more index databases are stored throughout secondary storage devices, wherein the secondary storage devices store secondary copies of data.
	Gokhale, however, teaches “wherein the one or more index databases are stored throughout secondary storage devices, wherein the secondary storage devices store secondary copies of data” as “A database or other data structure in secondary computing device 105 may indicate where specifically the client 185 data is stored in storage device 115, what specific files were stored, and other information associated with storage of client 185 data. In some embodiments, such index data may be stored along with the data backed up in a storage device 115, with an additional copy of the index data written to index cache in a secondary storage device” (Paragraph 44).
	The examiner further notes that the secondary reference of Gokhale (which is also from the assignee of the instant application (namely Commvault)) clearly teaches Celauro (which is also from Commvault) to be stored at the same secondary storage devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

Regarding claim 8, Celauro further teaches a system comprising:
A)  wherein the first set of case data is of a different data type than the second set of case data (Pages 6, 8, and 38).
	The examiner notes that Celauro teaches “wherein the first set of case data is of a different data type than the second set of case data” as “Using Case Manager to preserve files and Email messages owned by custodians. It is important to note that file ownership is tied to system ownership which means that Case Manager is suitable when managing end user data such as laptops and desktops. Server data such as file shares and home folders can be included but it is not tied to a specific custodian. Filter criteria such as file types and key words can be used to determine which server data is preserved in the case” (Page 6), “Create a case using Case Manager to identify custodians, data types, and keywords to preserve data by copying relevant case items to a separate physical location” (Page 8), and “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered…Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Custodian data sources including Email, desktop/laptops owned by the custodian, journal hold Email, and additional file servers can be added” (Page 38).  The examiner further notes that the specifying of file types (i.e. the claimed data) for different storage devices (including file servers (which can be a first custodian and second custodian (See “additional file 

Regarding claim 9, Celauro further teaches a system comprising:
A)  wherein the first storage device is a primary storage device associated with a client computing device (Pages 38 and 40).
	The examiner notes that Celauro teaches “identify first set of case data stored on a first storage device that satisfy the one or more criteria of the one or more case definitions” as “Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Custodian data sources including Email, desktop/laptops owned by the custodian, journal hold Email, and additional file servers can be added” (Page 38) and “Data sources define what source locations custodian data will be searched in. Custodian sources includes desktops and laptops owned by the custodian, Email messages, and journaled Email messages. Additionally, file servers can be included as a data source, but the data from this source is not tied to a specific custodian. When defining file server data sources, only items that meet the filter criteria are preserved as part of the case” (Page 40).  The examiner further notes that the identification of custodian data at remote storage devices (such as a laptop) teaches the claimed primary storage device associated with a client computing device.  Specifically, the claims do not explicitly state that the primary storage device is remote from the client computing device.  Thus, the internal storage of a client computing device (i.e. a laptop) teaches the claimed primary storage device in the broadest reasonable interpretation.
	Celauro, does not explicitly teach:    
B)  the second storage device is a secondary storage device that stores secondary copies of the second set of case data.
	Gokhale, however, teaches “the second storage device is a secondary storage device that stores secondary copies of the second set of case data” as “A database or other data structure in secondary computing device 105 may indicate 
	The examiner further notes that the secondary reference of Gokhale (which is also from the assignee of the instant application (namely Commvault)) clearly teaches the concept storing secondary copies of data on storage device(s) 115 (i.e. the claimed secondary storage device) (See Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

Regarding claims 10 and 19, Celauro does not explicitly teach a system and method comprising:
A)  wherein the networked storage system comprising computer hardware is further configured to: receive, at an index server agent, a request to transmit at least one index item to the case manager client; and 
B)  transmit the at least one requested index item to the case manager client.
	Gokhale, however, teaches “wherein the networked storage system comprising computer hardware is further configured to: receive, at an index server agent, a request to transmit at least one index item to the case manager client” as “a primary indexing server can be configured for each media agent. Alternatively, the media agent itself can act as the primary indexing server for that media agent, or a dedicated indexing server may be used by several media agents. These and many other variations are possible based on the techniques described herein” (Paragraph 53) and “the index server responds to the request. For example, if the request is a search then the index server searches its index and responds with any matching data in the index. In some embodiments, the master index server may select multiple index servers to handle a request. For example, if the request is a broad search “transmit the at least one requested index item to the case manager client” as “a primary indexing server can be configured for each media agent. Alternatively, the media agent itself can act as the primary indexing server for that media agent, or a dedicated indexing server may be used by several media agents. These and many other variations are possible based on the techniques described herein” (Paragraph 53) and “the index server responds to the request. For example, if the request is a search then the index server searches its index and responds with any matching data in the index. In some embodiments, the master index server may select multiple index servers to handle a request. For example, if the request is a broad search and different index servers contain different indexes, then the master index server may forward the request to each index server to identify matching data. In other words, if the master index server identifies more than one potential match based on this search, then it requests potentially matching data from more than one index server. A user or client receiving the multiple search results can then determine next steps, such as determining which of the search results best satisfies the search when a broad, possibly ambiguous, search is requested” (Paragraph 59).
	The examiner further notes that the secondary reference of Gokhale clearly teaches that media agents (which can be their own indexing server (and thus acting as an “indexing server agent”)) can handle requests for data and return data based on such requests.  The combination would result in handling requests for index data transmitting such index data to the case manager of Celauro.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

Regarding claims 11 and 20, Celauro does not explicitly teach a system and method comprising:
A)  wherein the networked storage system comprising computer hardware is further configured to: receive, at a media agent, a request to transmit at least one index item to the case manager client; and 
B)  transmit the at least one requested index item to the case manager client.
	Gokhale, however, teaches “wherein the networked storage system comprising computer hardware is further configured to: receive, at a media agent, a request to transmit at least one index item to the case manager client” as “a primary indexing server can be configured for each media agent. Alternatively, the media agent itself can act as the primary indexing server for that media agent, or a dedicated indexing server may be used by several media agents. These and many other variations are possible based on the techniques described herein” (Paragraph 53) and “the index server responds to the request. For example, if the request is a search then the index server searches its index and responds with any matching data in the index. In some embodiments, the master index server may select multiple index servers to handle a request. For example, if the request is a broad search and different index servers contain different indexes, then the master index server may forward the request to each index server to identify matching data. In other words, if the master index server identifies more than one potential match based on this search, then it requests potentially matching data from more than one index server. A user or client receiving the multiple search results can then determine next steps, such as determining which of the search results best satisfies the search when a broad, possibly ambiguous, search is requested” (Paragraph 59), and “transmit the at least one requested index item to the case manager client” as “a primary indexing server can be configured for each media agent. Alternatively, the media agent itself can act as the primary indexing server for that media agent, or a dedicated indexing server may be used by several media agents. These and many other variations are possible based on the techniques described herein” (Paragraph 53) and “the index server responds to the request. For example, if the request is a search then the index server searches its index and 
	The examiner further notes that the secondary reference of Gokhale clearly teaches that media agents (which can be their own server) can handle requests for data and return data based on such requests.  The combination would result in handling requests for index data transmitting such index data to the case manager of Celauro.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

Regarding claims 12 and 21, Celauro further teaches a system and method comprising:
A)  wherein the networked storage system comprising computer hardware is further configured to: receive a file request to access a file based on the results from the query (Pages 12, 13, 15, and 38); 
D)  display the file in native format (Pages 12, 13, 15, and 38). 
The examiner notes that Celauro teaches “wherein the networked storage system comprising computer hardware is further configured to: receive a file request to access a file based on the results from the query” as “The Commvault Compliance Search interface is a web based tool used to conduct searches, review items, export data, and place items into legal holds. It is also used to create and manage Case Manager policies.” (Page 12), “The web interface is intuitive and easy to use on any device with a web browser. Links are clicked on from a PC or tablet to Celauro teaches “display the file in native format” as “The Commvault Compliance Search interface is a web based tool used to conduct searches, review items, export data, and place items into legal holds. It is also used to create and manage Case Manager policies.” (Page 12), “The web interface is intuitive and easy to use on any device with a web browser. Links are clicked on from a PC or tablet to access all options. Multiple tabbed windows are used to provide simplified navigation. Items within a search are displayed in the center window. Contents of a selected item appear in the right window. Additional refinements based on search results can be made in the left window” (Page 13), “Basic searches require no advanced query building knowledge. A quick search returns results within milliseconds, depending on the scope of the search. Refinements on data types, file types, custodians, and additional metadata.  Basic searches can be conducted by entering the criteria and clicking Search. Results display in the center window. Selecting an item in the search results will display detailed content in the right window. Multiple searches are conducted by clicking the Search tab. Note that multiple searches appear 
	Celauro does not explicitly teach:
B)  receive, at a media agent, a request to transmit at least one data object associated with the file to the case manager client; 
C)  transmit the at least one requested data object to the case manager client; and 
E)  wherein the native format is different from a format the at least one data object is stored on a secondary storage device.
	Gokhale, however, teaches “receive, at a media agent, a request to transmit at least one data object associated with the file to the case manager client” as “a primary indexing server can be configured for each media agent. Alternatively, the media agent itself can act as the primary indexing server for that media agent, or a dedicated indexing server may be used by several media agents. These and many other variations are possible based on the techniques described herein” (Paragraph 53) and “the index server responds to the request. For example, if the request is a search then the index server searches its index and responds with any matching data in the index. In some embodiments, the master index server may select multiple index servers to handle a request. For example, if the request is a broad search and different index servers contain different indexes, then the master index server may forward the request to each index server to identify matching data. In other words, if the master index server identifies more than one potential match based on this search, then it requests potentially matching data from more than one index server. A user or client receiving the multiple search results can then determine next steps, such as determining which of the search results best satisfies the search when a broad, possibly ambiguous, search is requested” (Paragraph 59), “transmit the at least one requested data object to the case manager client” as “a primary indexing server can be configured for each media agent. Alternatively, the media agent itself can act as the primary indexing server for that media agent, or a dedicated indexing server may be used by several media agents. These and many other variations are possible based on the techniques described herein” (Paragraph 53) and “the index server responds to the request. For example, if the request is a search then the index server searches its index and responds with any matching data in the index. In some embodiments, the master index server may select multiple index servers to handle a request. For example, if the request is a broad search and different index servers contain different indexes, then the master index server may forward the request to each index server to identify matching data. In other words, if the master index server identifies more than one potential match based on this search, then it requests potentially matching data from more than one index server. A user or client receiving the multiple search results can then determine next steps, such as determining which of the search results best satisfies the search when a broad, possibly ambiguous, search is requested” (Paragraph 59), and “wherein the native format is different from a format the at least one data object is stored on a secondary storage device” as “data can be stored in primary storage as a primary copy or in secondary storage as various types of secondary copies including, as a backup copy, a snapshot copy, a hierarchical storage management copy ("HSM"), as an archive copy, and as other types of copies” (Paragraph 4), “A primary copy of data is generally a production copy or other "live" version of the data that a software application uses and is generally in the native format of that application” (Paragraph 5), “Data agents 195 may be responsible for arranging or packing data to be copied or migrated into a certain format such as an archive file” (Paragraph 35), “the cached information may include information regarding format or containerization of archive or other files stored on storage device 115” (Paragraph 45).
	The examiner further notes that the secondary reference of Gokhale clearly teaches that media agents (which can be their own server) can handle requests for data and return data based on such requests.  The combination would result in handling requests for index data transmitting such index data to the case manager of Celauro.  Moreover, Gokhale also teaches that secondary copies stored on secondary storage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).

Regarding claim 13, Celauro further teaches a system comprising:
A)  wherein the first or second case index database is one of: an email index, a file index, a database data index, and a journal index (Page 6).
	The examiner notes that Celauro teaches “wherein the first or second case index database is one of: an email index, a file index, a database data index, and a journal index” as “Content indexing is required to conduct full content searches for Email messages and files. In some environments content indexing is an ongoing process. This allows investigations to be conducted with minimal communication with IT teams, although it is still critical to check with Commvault administrators to ensure all indexing operations are up-to-date based on the scope of the investigation. Content indexes can exist for the entire retention time of the data or indexes can be pruned prior to data exceeding retention. Any indexable data that exists in a Commvault environment can retroactively be content indexed. It is always important to establish the data types, custodians, and date ranges to ensure all required data is preserved and content indexed” (Page 6).  The examiner further notes that an index of emails teaches the claimed email index.

	Regarding claim 14, Celauro further teaches a system comprising:
A)  wherein the one or more criteria of the one or more case definitions comprises at least one of: a name of a custodian, a file name, a modified date, a date of creation, an email sender, a date, an email recipient, a document type, an application type, a keyword, a phrase, and an email subject line (Page 38).
	The examiner notes that Celauro teaches “wherein the one or more criteria of the one or more case definitions comprises at least one of: a name of a custodian, a file name, a modified date, a date of creation, an email sender, a date, an email recipient, a document type, an application type, a keyword, a phrase, and an email subject line” as “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered…Custodian data source is used to enter the names of case custodians. When typing in the name of a custodian, based on Active Directory membership, names matching the typed characters will appear for simplified selection of custodians. Custodian data sources including Email, desktop/laptops owned by the custodian, journal hold Email, and additional file servers can be added” (Page 38).  The examiner further notes that the entered custodian name teaches the claimed name of a custodian.

	Regarding claim 22, Celauro does not explicitly teach a method comprising:
A)  determining within secondary storage subsystem a location of the at least one data object associated with the file based on the location information stored in the first case index database.
	Gokhale, however, teaches “determining within secondary storage subsystem a location of the at least one data object associated with the file based on the location information stored in the first case index database” as “Secondary copies may be indexed so users can browse and restore the data at another point in time. After certain primary copy data is backed up, a pointer or other location indicia such as a stub may be placed in the primary copy to indicate the current location of that data. One process for creating a content index and classifying data is described in U.S. patent application Ser. No. 11/564,180 (Attorney Docket No. 60692-8029US2), which is incorporated herein by reference” (Paragraph 7), “A database or other data structure in secondary computing device 105 may indicate where specifically the client 185 data is stored in storage device 115, what specific files were stored, and other information associated with storage of client 185 data. In some embodiments, such index data may be stored along with the data backed up in a storage device 115, with an additional copy of the index data written to index cache in a secondary storage device” (Paragraph 
	The examiner further notes that the secondary reference of Gokhale clearly teaches that indexes (which can be stored on secondary storage) can store location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gokhale’s would have allowed Celauro’s to provide a method for improving search performance, as noted by Gokhale (Paragraph 8).
10.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Celauro et al. (Article entitled “eDiscovery Compliance Search”, dated 30 May 2017), in view of Gokhale (U.S. PGPUB 2013/0173536) as applied to claims 1-3, 5-17, and 19-22 above, and further in view of Janakiraman et al. (U.S. PGPUB 2016/0350315).
11.	Regarding claims 4 and 18, Celauro further teaches a system and method comprising:
A)  wherein the networked storage system comprising computer hardware is further configured to: receive a user annotation associated with a case data object (Pages 29 and 37);
B)  wherein the case data object is a data object associated with the case manager client (Pages 29 and 37).
	The examiner notes that Celauro teaches “wherein the networked storage system comprising computer hardware is further configured to: receive a user annotation associated with a case data object” as “Comments can be added to individual items by selecting it and clicking the Comment link. Each comment is date and time stamped and includes the name of the reviewer who entered it. Multiple comments are displayed within the comment window for easy viewing of multiple comments. Comments can also be edited and deleted” (Page 29) and “Preserved custodian data can be viewed and searched. Selected items can be moved to review Celauro teaches “wherein the case data object is a data object associated with the case manager client” as “Comments can be added to individual items by selecting it and clicking the Comment link. Each comment is date and time stamped and includes the name of the reviewer who entered it. Multiple comments are displayed within the comment window for easy viewing of multiple comments. Comments can also be edited and deleted” (Page 29) and “Preserved custodian data can be viewed and searched. Selected items can be moved to review sets for comments, tagging and to create a legal workflow process” (Page 37).  The examiner further notes that the commenting and/or tagging of data via the case manager client entails that such data is associated with the case manager client.
	Celauro and Gokhale do not explicitly teach:
C)  update at least one of: the first and second case index databases to include the received user annotation.
Janakiraman, however, teaches “update at least one of: the first and second case index databases to include the received user annotation” as “the metadata may include: a name of the document, one or more annotations or tags associated with the document, and/or an author of the document (as specified by the author's name or an identifier of the author)” (Paragraph 28) and “Next, content engine 120 may aggregate the content identifiers into an index (or corpus) that is stored in storage system 122. The content identifiers in the index may be organized by (or be searchable or accessible based on): the keywords, the metadata, the presentation formats, and/or the timestamps” (Paragraph 29).
The examiner further notes that the secondary reference of Janakiraman teaches the concept of storing metadata (which includes annotations) in an index.  The combination would result in the storage of user annotations in Celauro in the indexes of Celauro and Gokhale.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because Janakiraman’s would have allowed Celauro’s and Gokhale’s to provide a method for improving the searching of documents, as noted by Janakiraman (Paragraph 6).
Response to Arguments
12.	Applicant's arguments filed on 03/03/2022 have been fully considered but they are not persuasive.
	Applicants argue on Page 12 that “claim 1 of the present application recites that only the index items that are responsive to the criteria are copied to the case data indexes in the case manager client. Gokhale does not disclose that only a subset of index items that have been determined to satisfy one or more criteria are stored in the index server 320”.  However, the examiner wishes to refer to the primary reference of Celauro which states “Creating a Case Using Case Manager…Case Manager is a component of the Compliance Search interface. Cases, can be created, edited, and deleted… Overview of Case Manager Sections…To create a case, there are several categories where case criteria is entered” (Page 38) and the secondary reference of Gokhale which states “The index server 320 indexes data for one or more media agents 390. Each index server 310 may contain index data only for the media agent(s) 390 served by that index server 320 or each index server 320 might contain the same index data. In the latter case, the index replication component 330 copies the index data from each index server 320 to other index servers so that certain index servers have the same index data. This makes the index data available at many different locations so that requests can be distributed to lessen the load on any particular index server” (Paragraph 50).  The examiner further wishes to state that Gokhale (which is from Commvault) clearly teaches the concept of copying index data of media agent(s) onto index server(s) (i.e. index database(s)).  Such data can clearly be the case data (which is clearly based on specified criteria) of Celauro (which is also from Commvault).  The combination of Celauro’s case data ((which is based on specified criteria) (which is also indexed (See “Content indexing is required to conduct full content searches for Email messages and files. In some environments content indexing is an ongoing process. This allows investigations to be conducted with minimal communication with IT teams, although it is still critical to check with Commvault Gokhale’s copying of index data onto index servers (i.e. index databases) teaches the aforementioned in contrast to the assertions from the applicants.   
	Applicants argue on Pages 12-13 that “Celauro/Gokhale does not disclose that an index item comprises “a visual representation” of the corresponding data. The Office Action alleges that Gokhale’s “stored ‘labels’ in an index teach the aforementioned visual representation in the broadest reasonable interpretation”.  For reference, the present application, at paragraph [00209] states that… Gokhale’s “labels” are associated with “portions of data of a_ volume” of primary/production data. On the contrary, the present application recites that each data item in an index further comprises a “visual representation.” Further, the label associations in Gokhale are not stored in secondary copy data indices that are used for queries of data. In fact, because the purpose of labeling of the “sub-client” is to assist in performing storage operations on the primary data, Gokhale teaches away the feature of storing “labels” in secondary copy data indices. For example, if a user labels a new volume label “A” — its label association would need to be recorded and stored before any content indexes or backup takes place”.  However, the citation from the applicants to the instant specification bolsters the position that the instant specification is utterly devoid of what the claimed “visual representation” constitutes.  As stated above, the specification merely mentions a “visual representation” without defining what such a visual representation constitutes.  As a result, stored “labels” in an index in Gokhale teach the aforementioned visual representation in the broadest reasonable interpretation.  Moreover, the primary reference of Celauro already teaches the use of an index for searching purposes.  The secondary reference of Gokhale teaches the copying of index data onto multiple index servers (i.e. index databases).  Moreover, applicants are also Gokhale that supports the assertion that Gokhale teaches away from a visual representation.  Rather, Gokhale teaches labels that teach the undefined (in the specification of the instant specification) visual representations in the broadest reasonable interpretation.  There is no disparaging or negative language towards visual representations in Gokhale.  Thus, Gokhale does not teach away as the applicants assert.

Applicants argue on Page 13 that “Celauro does not disclose a client manager client that comprises case index databases. Even if one “Reference Copy” of Celauro to “the case manager client” of claim 1, the Celauro does not disclose that the “Reference Copy” comprises even one case index database. Claim 1 of the present application, on the other hand, recites that the case manager client comprises at least two case index databases corresponding to the data responsive the case criteria”.  However, the secondary reference of Gokhale is used to teach the claimed first and second case index databases.
Applicants argue on Page 13 that “claim 1 of the present application, as amended, recites that the case manager client is capable of being associated with a storage policy for protecting its underlaying databases and data. Neither Celauro, nor Gokhale, disclose a client comprising of case data index database that is subject to the same data protection methods as primary data”.  However, as explained above, the newly amended limitation of “wherein the case manager client is capable of being associated with a storage policy, wherein the storage policy comprises a collection of preferences of settings for performing data protection operations on data assigned to the storage policy, wherein the data assigned to the storage policy comprises the first and second case index databases” is interpreted as an intended use type limitation due to the diction of “capable of”.  Specifically, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably Celauro (which details a software product of the assignee of the instant application) is capable of being associated with a storage policy (as it directed towards data preservation via storage at a separate location), then as a result, it meets the newly added limitation.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2015/0261768 issued to Ahn et al. on 17 September 2015.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to perform e-discovery).
U.S. PGPUB 2011/0093471 issued to Brockway et al. on 21 April 2011.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to perform e-discovery).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 04, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168